DETAILED ACTION

Allowable Subject Matter

Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest an organic light emitting display device comprising: a second wiring pattern disposed on the interlayer insulating layer, the second wiring pattern having a second bump structure corresponding to the first bump structure; and a light emission structure contacting the second wiring pattern through the via- hole, and the capacitor is directly connected to an anode of the organic light emitting diode, and wherein the second bump structure includes at least one second protrusion that protrudes in an upward direction, and the at least one second protrusion of the second bump structure is entirely contained in an area that is exposed by the via-hole in a plan view in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 3, the prior art of record, alone or in combination does not disclose, teach or fairly suggest an organic light emitting display device comprising: a second wiring pattern having a second bump structure corresponding to the first bump structure; a light emission structure contacting the second wiring pattern through the via- hole, and the capacitor is directly connected to an anode of the organic light emitting diode, wherein the second bump structure of the second wiring pattern includes at least one second protrusion that protrudes in the upward direction, wherein the second protrusion of the second bump structure is entirely contained in an area that is exposed by the via-hole in a plan view, wherein the first wiring pattern is disposed on a protrusion structure that is formed on the circuit structure in combination with the rest of the limitations of the claim.

The closest prior arts on record are Park (US-20160163780-A1), Park (US-20090166637-A1), Zhan (US-20120162050-A1) and Kim (US-20140034923-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2 and 4-14 are also allowed being dependent on allowable claims 1 or 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 5-6, filed 12/03/2021, with respect to the 103 rejection of claim 1 have been fully considered and are persuasive.  The 103 rejection of claims 1-2 has been withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897